Citation Nr: 0839397	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3. Entitlement to service connection for Parkinson's disease.

4. Entitlement to service connection for multiple sclerosis.

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claims of 
entitlement to service connection for Parkinson's disease, 
multiple sclerosis, and an acquired mental disorder, and 
declined to reopen the veteran's previously denied claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus on the basis that new and material evidence had 
not been received to reopen those claims.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In October 2007, the veteran and his wife appeared and 
offered testimony in support of his claim before the 
undersigned member of the Board.  The veteran's and his 
wife's testimony on that occasion has been transcribed and 
associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1. There is neither any new medical evidence of a bilateral 
hearing loss disability nor any new evidence indicating that 
the veteran's tinnitus is related to his period of service.

2. Parkinson's disease was not incurred in service or within 
a year of separation from service, and is not etiologically 
related to the veteran's period of service.

3. There is no current multiple sclerosis disability.


CONCLUSIONS OF LAW

1. New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.385 (2008).

2. New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3. Parkinson's disease was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

4. Multiple sclerosis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, February 2005 and March 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  The veteran was 
provided this notice in the February 2005 letter, which 
included the bases of the veteran's previous denials of 
service connection for hearing loss and tinnitus, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denials.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant letter 
was issued to the veteran by March 2006.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Statement of the 
Case to the veteran in November 2006.  Thus, the Board finds 
that the veteran was not prejudiced by any inadequate notice, 
and that there is no reason to believe a different result 
would have been obtained had the error not occurred.  See 
Pelegrini, 18 Vet. App. 112; see also Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, letters from the veteran's private doctor, Social 
Security Administration records, VA medical treatment 
records, VA compensation and pension examinations, the 
veteran's and his wife's testimony at his April 2006 RO 
hearing and October 2007 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. New and Material Evidence

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus were previously denied in 
a September 1997 rating decision, and that decision became 
final.  The veteran's hearing loss claim was denied on the 
basis that a bilateral hearing loss disability was not shown 
by the evidence of record.  The veteran's tinnitus claim was 
denied on the basis that the evidence did not establish that 
tinnitus was incurred in or caused by service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

After reviewing the record, the Board determines that new and 
material evidence has not been submitted to reopen the 
veteran's previously denied claims.  In short, there is 
neither any new medical evidence of a bilateral hearing loss 
disability nor any new evidence indicating that the veteran's 
tinnitus is related to his period of service.

The only new evidence relating to the veteran's claimed 
hearing loss and tinnitus disabilities is the veteran's 
testimony at his April 2006 RO hearing and October 2007 Board 
hearing that he suffered hearing loss and tinnitus after in-
service exposure to loud noise, and that his hearing loss had 
gotten worse since the time of his last VA examination.  
However, despite the veteran's assertions, the record 
indicates no evidence of a hearing loss disability for the 
purposes of applying the laws administered by VA.  See 38 
C.F.R. § 3.385.  As no evidence of a current hearing loss 
disability for VA purposes has been submitted since the 
September 1997 denial, there is no new evidence that raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for bilateral hearing loss.

Furthermore, the veteran's own assertion that his tinnitus is 
related to in-service noise exposure is cumulative and 
redundant of the evidence of record at the time of the 
September 1997 denial.  In this regard, the Board notes that 
on December 1994 medical examination, which was of record at 
the time of the September 1997 denial, the veteran reported 
that his hearing loss and tinnitus were due to in-service 
noise exposure, particularly the explosion of a scud missile.  
Thus, the veteran's testimony at his April 2006 RO hearing 
and October 2007 Board hearing, by itself, is not new and 
material evidence to reopen his previously denied claim of 
service connection for tinnitus.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the previously denied claims 
of entitlement to service connection for bilateral hearing 
loss and entitlement to service connection for tinnitus.

III. Service Connection

The veteran argues that he is entitled to service connection 
for Parkinson's disease, multiple sclerosis, and PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as multiple 
sclerosis and organic diseases of the nervous system, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for multiple sclerosis and organic diseases of the 
nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a).

A. Parkinson's disease

In the instant case, service treatment records do not reflect 
complaints of or treatment for Parkinson's disease or any 
condition involving tremors.  On March 1991 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the neurologic system, and no 
Parkinson's disease or tremors were noted.  In his March 1991 
Report of Medical History, the veteran reported no history of 
Parkinson's disease or tremors.

January 1996 private medical records indicate that the 
veteran came in into the hospital for "shakiness and 
nausea," and that he had no further symptoms.  

February 1996 private treatment notes indicate that the 
veteran complained of shaking, not feeling well, and being 
flushed.  It was noted that his blood pressure and pulse rate 
were up a little bit, and that he was hyperventilating.

November 2001 private medical treatment records indicate that 
the veteran reported having a present and progressive tremor 
for over one year, which he had noticed in his upper 
extremities, and primarily in the right side.  The veteran 
was diagnosed as having Parkinsonian features, with no tremor 
identified.  It was noted that it was not clear if he had 
true Parkinson's disease, but that his symptoms were 
suggestive of early Parkinson's disease. 

January 2002 private medical treatment notes indicate a 
diagnosis of Parkinson's disease, currently responding well 
to low-dose Permax.

May 2002 VA medical treatment notes indicate that the veteran 
was diagnosed as having a typical Parkinson syndrome, likely 
due to secondary Parkinson syndrome.

December 2004 private medical notes indicate that the veteran 
had been diagnosed with Parkinson's disease three years 
before, but that he believed that he had been having symptoms 
for much longer, and that his Parkinson's had progressed very 
rapidly over the last three years.  It was also noted that 
there was cerebellar dysfunction, including inability to 
perform rapid alternating movements.  The veteran was 
diagnosed as having advanced Parkinson's disease.

At his April 2006 RO hearing, the veteran testified that he 
was first diagnosed as having Parkinson's disease in 2001, 
after he began getting sick in shaking in August 2001, and 
that he lost 95 pounds between August 2001 and October 2001.  
He also testified that his doctor told him that his 
Parkinson's disease was connected to his service in Desert 
Storm.  

The veteran was provided a VA brain and spinal cord 
examination in July 2006.  The VA examiner opined that the 
veteran was not suffering from Parkinson's disease, but 
rather had tremors attributable to anxiety disorder or 
essential tumors.  The examiner also stated that atypical 
Parkinsonism related to Reglan/Metoclopramide was a 
possibility, although this was a reversible condition.

At his October 2007 hearing, the veteran testified that he 
had been diagnosed as having Parkinson's disease, and that he 
had been told by medical professionals that such disease was 
due to chemicals that he was exposed to during the Gulf War 
when oil wells blew up, as well as mustard nerve gas and 
Agent Orange.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for Parkinson's disease.

First, there is no indication that Parkinson's disease was 
incurred in service or within a year of separation from 
service.  Service medical records are completely negative for 
any indication of Parkinson's disease or tremors.  The 
earliest indication of any diagnosis of Parkinson's disease 
are November 2001 private medical treatment records 
indicating that the veteran reported having a present and 
progressive tremor for over one year, where it was noted that 
his symptoms were suggestive of early Parkinson's disease.  
During his April 2006 RO hearing, the veteran testified that 
he was first diagnosed as having Parkinson's disease in 2001, 
after he began getting sick in shaking in August 2001.

The Board notes the January and February 1996 private medical 
records indicating treatment for complaints of shakiness, 
nausea, and being flushed, where it was noted that his blood 
pressure and pulse rate were up a little bit, and that he was 
hyperventilating.  However, even to the extent that these 
symptoms could be considered to indicate Parkinson's disease, 
such treatment was not until nearly 5 years after the 
veteran's separation from service.

Second, the evidence does not indicate that any Parkinson's 
disease is etiologically related to the veteran's period of 
service.  The Board notes the veteran's testimony during his 
April 2006 RO hearing and October 2007 Board hearing that 
medical professionals had related his Parkinson's disease to 
his period of service.  However, there are no competent 
medical opinions of record indicating such a relationship, 
and the veteran himself is not competent to provide opinions 
that require medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that on VA brain and spinal cord examination 
in July 2006, the VA examiner opined that the veteran was not 
suffering from Parkinson's disease, but rather that he had 
tremors attributable to anxiety disorder or essential tumors, 
but that atypical Parkinsonism related to 
Reglan/Metoclopramide was a possibility, although this was a 
reversible condition.  The Board notes that this opinion 
conflicts with the medical evidence of record indicating a 
current diagnosis of Parkinson's disease.  However, even 
affording the veteran the benefit of doubt and assuming that 
he currently has Parkinson's disease, the record simply 
contains no indication that such disability was incurred in 
service or shortly after service, and there is no competent 
medical evidence relating any current Parkinson's disease to 
the veteran's period of service.

Accordingly, service connection for Parkinson's disease is 
denied.

B. Multiple sclerosis 

Service treatment records do not reflect any diagnoses of or 
treatment for multiple sclerosis.  On March 1991 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the neurologic system, and no multiple 
sclerosis was noted.  In his March 1991 Report of Medical 
History, the veteran reported no history of multiple 
sclerosis.

The post-service medical record contains multiple magnetic 
resonance imaging (MRI) studies and computed tomography (CT) 
scans.  A November 2001 private MRI of the head indicated no 
intracranial abnormalities.  On February 2002 VA CT scan of 
the head, no abnormality of significance was seen.  December 
2003 private CT scan of the brain was noted to be normal.  A 
November 2004 private MRI of the brain showed negative pre 
and post contrast MRI of the brain. 

October 2004 and January 2005 VA medical notes indicate a 
medical history of the veteran having been diagnosed with 
multiple sclerosis.

A March 2005 VA treatment note indicates that the veteran had 
undergone an MRI study that was entirely normal with no 
evidence of demyelinating change or ischemic lesion.  

On July 2006 VA examination, the VA examiner opined that the 
veteran did not have multiple sclerosis, as there were no 
clinical findings or MRI findings to suggest this diagnosis, 
and MRI of the brain in 2004 was normal. 

At his October 2007 hearing, the veteran testified that he 
had been diagnosed as having multiple sclerosis, and that he 
had been told by medical professionals that such disease was 
due to chemicals that he was exposed to during the Gulf War 
when oil wells blew up, as well as mustard nerve gas and 
Agent Orange.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for multiple sclerosis.  In short, the record does 
not reflect a current diagnosis of multiple sclerosis.  Every 
MRI and CT scan of the brain in the record has been noted to 
be normal, and the July 2006 VA examiner specifically opined, 
after a review of the record, that the veteran did not have 
multiple sclerosis.  Furthermore, although October 2004 and 
January 2005 VA medical notes indicate a medical history of a 
multiple sclerosis diagnosis, the record reflects no such 
diagnosis on any medical examination or in any medical 
record.

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As the evidence does not show a 
current multiple sclerosis disability, service connection for 
multiple sclerosis is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. 


ORDER

1. New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the claim is denied.

2. New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, the claim is denied.

3. Entitlement to service connection for Parkinson's disease 
is denied.

4. Entitlement to service connection for multiple sclerosis 
is denied.


REMAND

The issue of entitlement to service connection for PTSD must 
be remanded for the following reasons.

The veteran's service personnel records indicate that he 
served in the 144th Military Police Company, and that he 
served in Saudi Arabia from January 26, 1991 to April 15, 
1991.  The medical record, including VA hospital notes dated 
from April 2005 to June 2005, indicates diagnoses of PTSD.

The veteran was provided a VA psychiatric examination in 
September 2006.  At the time of the examination, the veteran 
reported the following PTSD stressor events from his period 
of service: that on February 22, 1991 a SCUD missile struck 
Hafir al-Baton, which was a quarter of a mile from his camp; 
that from February 24, 1991 to February 28, 1991, due to a 
nearby oil fire, the entire camp was shrouded in dense smoke 
to the extent that it remained dark for four days and smoky 
for fourteen days; that the veteran was given the charge of 
guarding children who were from 7 to 14 years old; and that 
his unit was regularly advised that a very real risk existed 
that the enemy would deploy chemical weapons against them.  
However, the VA examiner stated that while on the basis of 
the veteran's accounts it was reasonable to infer a diagnosis 
of PTSD, the veteran's presentation was less than compelling, 
and his accounts of traumata seemed embellished and 
overstated.  The examiner opined, moreover, that the 
veteran's PTSD was less likely than not caused by his 
experiences while stationed in Saudi Arabia during his period 
of service, in part based on the fact that the veteran's 
presentation and description of problems and causative 
traumata seemed oddly uncompelling.

At his April 2005 RO hearing, the veteran asserted that the 
cause of his PTSD was a SCUD missile hitting within a quarter 
of a mile of his camp on February 18, 1991.  At his October 
2007 Board hearing, the veteran indicated that his in-service 
PTSD stressor was a SCUD missile attack that went over his 
camp, and a second SCUD missile that hit within one quarter 
of a mile of his camp at Hafir al-Baton.

VA has not yet attempted to verify any of the veteran's 
claimed stressor events.  As the negative opinion of the 
September 2006 VA examiner was based in part on the 
examiner's opinion that the veteran's presentation was 
uncompelling and that his accounts of traumata seemed 
embellished and overstated, verification of the veteran's 
claimed stressor events could impact the instant claim.  
Thus, the RO should attempt to verify the veteran's claimed 
stressor events, including those reported on September 2006 
VA examination, by asking the Joint Service Records Research 
Center (JSRRC) to provide all available information that 
might corroborate any alleged in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.	Please prepare a letter asking the 
JSRRC to provide all available 
information that might corroborate any 
of the veteran's alleged in-service 
stressors for the period of January 26, 
1991 to February 28, 1991, including 
the following claimed stressor events: 
a SCUD missile attack; an oil fire 
causing the entire camp to be shrouded 
in dense smoke for four days from 
February 24, 1991 to February 28, 1991; 
the veteran being given the charge of 
guarding children who were from 7 to 14 
years old; and the veteran's unit being 
regularly advised that a very real risk 
existed that the enemy would deploy 
chemical weapons against them.  If the 
veteran clarifies any of this 
information, the RO should change such 
information accordingly prior to 
submitting it to JSRRC.  Any records 
produced by such efforts should be 
associated with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should be associated with the 
claims folder.

2.	After undertaking all appropriate 
development, the RO should review the 
entire evidentiary record and 
readjudicate the issue on appeal.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


